DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In light of applicant's submission filed August 01, 2022, the Examiner has maintained and updated the 35 USC § 101 rejection. Also the 35 USC § 112 second paragraph rejection has been updated.
Claim Objections
Claim 14 is objected to because of the following informalities:  the applicant has corrected the typographical error of “atotal” however the applicant did not apply any status identifier to show that there was amendment made to the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 – 4, 6-8, 11 - 16, and 18-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Examiner is unable to find support in the applicant’s specification, “wherein a second length of said second portion is affected by a number of factors including the relative probabilities of selection as between said assets available for delivery;” The applicant’s specification appears to only teach or suggest lengths of portions at page 14.  The applicant’s specification appears to only teach or suggest “relative probabilities” on page 25 where an asset order to play is selected at random based on these relative probabilities and on page 32-33 which indicates that the length of time waiting while active (which may be what the applicant is referring to as a second portion as it occurs after the prior delivery and a pace system delay) requires exactly five factors: 
the total number contending assets (other assets that are active and appropriate for delivery to the same user or users during a given time period), which will vary from user-to-user; 
the relative probabilities of selection as between contending assets (e.g., uniform or equal probability of delivery any active and appropriate asset); 
the temporal distribution of addressable asset delivery opportunities; 
any flighting constraints; and 
times when the user is available for asset delivery the relative probabilities of selection as between contending assets. 
Thus, the applicant’s specification does not appear to disclose, “second length of said second portion is affected by a number of factors including the relative probabilities of selection as between said assets available for delivery” because, assuming that the claimed second length is the length of time waiting while active, the specification only supports using all five of the identified specific factors and does not support the claimed “a number of factors” one of which is “the relative probabilities of selection as between said assets available for delivery” because the scope of this limitation indicates that the invention allows the second portion to be affected by two or more factors which is not found in the specification.  The specification only support using 5 factors, which must the exact factors identified above.  	Also the Examiner was unable to find support in the applicant’s specification that discloses, “ transmitting an initial base delivery separation time value to each said user equipment device of said set of user equipment devices;” there does not appear to be any discussion in the applicant’s specification regarding an initial base delivery separation time.  Although, the examiner suspects that the applicant may be referring to the “time of the pace system delay value” found on pages 32 and 33.  	Furthermore the Examiner was unable to find in the applicant’s specification the limitation that states, “selectively adjusting said base delivery separation time based on said monitored actual delivery parameter to obtain an adjusted base delivery separation time value; and transmitting said adjusted base delivery separation time value to each said user equipment device of said set of user equipment devices.”  The applicant’s specification does not appear to disclose adjusting a base delivery separation time. The system does support modifying a pace system delay values or selecting a new pace system delay value on page 35 but indicates that a number of other required factors need to be taken into consideration before such a modification can occur. While the applicant has the right to be his own lexicographer (MPEP 2111) and there is no in haec verba requirement for claim limitations and the specification, it must be possible for one of ordinary skill in the art to be able to positively identify the claimed subject matter with the subject matter in the applicant’s specification.  While the examiner has identified his best guess as to what the claim limitations are referring, it is impossible to definitively say this is correct.  
The examiner suggests amending the claims to recite limitations that can be easily matched with the terms used in the specification and amending the claimed “a number of factors including” to recite all five required factors.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the relative probabilities" in the second to last line of the determining step.  There is insufficient antecedent basis for this limitation in the claim.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claims herein are directed to a method which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes). Claims 1 - 8, 11 - 16, and 18-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the following limitations that are considered to be abstract ideas:
Claims 1
selecting a first asset delivery request for consideration, where the asset delivery request includes impression information concerning a desired number of impressions for a first asset and an associated campaign and timeframe information concerning a timeframe of said campaign;
selecting a first time period for analysis, wherein said first time period is a defined portion of said first campaign duration;
based on said first time period, identifying a set of second asset delivery requests for consideration, each of said second asset delivery requests being active at said first time period;
determining, for said first asset delivery request, pacing information relating to a base  delivery separation time wherein, for each user equipment device of a set of user equipment devices, the effective time separation between successive deliveries of said first asset is a function of a first portion, based on the base delivery separation time, having a first length that is controllable by said pacing system, and a second portion, based on a selection process for selecting among assets available for delivery at said first time period, wherein a second length of said second portion is affected by a number of factors including the relative probabilities of selection as between said assets available for delivery; and
using the based delivery separation time to pace the successive delivery of the first asset at each said user equipment device of said set of user equipment devices by:
transmitting an initial base delivery separation time value to each said user equipment device of said set of user equipment devices;
monitoring an actual delivery parameter for said first asset across said set of user equipment devices, wherein said monitoring comprises receiving delivery reports concerning asset delivery from at least a portion of said set of user equipment devices; and
selectively adjusting said base delivery separation time based on said monitored actual delivery parameter to obtain an adjusted base delivery separation time value; and
transmitting said adjusted base delivery separation time value to each said user equipment device of said set of user equipment devicesClaim 14:
identifying a set of assets that are available for delivery in connection with a first asset delivery opportunity of a set of asset delivery opportunities;
determining, in connection with said first asset delivery opportunity, a set of active asset delivery requests, where each asset delivery request identifies a particular asset and is associated with an aggregate delivery target regarding a desired number of deliveries of said particular asset, and a delivery time period for satisfying said desired number of deliveries, wherein said aggregate delivery target comprises  a total number of deliveries, across at least a portion of said communication network, for said particular assets that are requested by as asset provider;
establishing, for each said user of said set of managed user, an asset selection process such that each active asset of said active asset delivery requests has a uniform probability of being selected for each asset selection event associated with said set of asset delivery opportunities;
determining, for each said user of said set of managed user, separation information relating to a delivery separation time wherein, for each said user, a time separation between successive deliveries of a first asset is a function of a first portion based on said base delivery separation time, having a first length that is controllable by said pacing system and an second portion based on said selection process, having a second length that depends on said substantially uniform probability;
using said separation information to pace the successive delivery of said first asset at said managed user equipment devices by:
transmitting an initial base delivery separation time value to each said user equipment device of said set of user equipment devices:
monitoring an actual delivery parameter for said first asset across said set of managed user equipment devices; and
selectively adjusting said separation information based on said monitored actual delivery parameter to obtain an adjusted base delivery separation time value; and
transmitting said adjusted base delivery separation time value to each said user equipment device of said set of user equipment devices; 	Claim 25
receiving, at a network platform, a proposed asset delivery request, said asset delivery request concerning delivery of at least one asset to users of said communications network during a proposed asset delivery time period;
accessing, at said platform, a set of accepted asset delivery requests, each concerning delivery of one or more assets to users of said communications network during at least a portion of said proposed asset delivery time period, each of said accepted asset delivery requests and said proposed asset delivery request having delivery parameters including at least an aggregate delivery target regarding a desired number of deliveries of a particular asset and a delivery time period for satisfying said desired number of deliveries;
establishing pacing information a framework for pacing the delivery of assets in said communications network so as to achieve a pacing objective while satisfying the delivery parameters of asset delivery requests under consideration, said framework pacing informationinvolving base delivery separation time values, each concerning a time separation between successive deliveries of a given asset to a given user, for use in pacing asset delivery;
applying said framework pacing information to the proposed a combination of said set of asset delivery requests and said proposed asset delivery request to obtain projected base delivery separation  time values for the proposed combination; and
making a determination regarding administration of asset delivery requests based on said projected base time separation values; and
using said determination to control processing of said asset delivery requests at said platform by one of 1) rejecting said proposed asset delivery request and 2) modifying or canceling at least one of said accepted asset delivery requests. thereby obtaining a revised set of accepted asset delivery requests; and
using said revised set of accepted asset delivery requests to control delivery of said at least one asset to said users of said communications network during said proposed asset delivery timeperiod by transmitting actual base separation time values to said users 	The limitations of independent claim 1,14,  25, as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” and/or Mental processes grouping of abstract ideas namely “advertising, marketing or sales activities or behaviors” because the claims disclose performing advertising, marketing or sales activities or behaviors comprising determining pacing for addressable assets(e.g. advertising),  for a desired number of impressions for said addressable assets.  . Accordingly, the claims recite an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes). 	This judicial exception is not integrated into a practical application. In particular the claims recites the additional elements of using a user equipment device, non-transitory computer readable storage media, communications network, network platform, and processor. The aforementioned additional generic computing elements perform the steps of the claims at a high level of generality (i.e. As a generic medium performing generic computer function of dividing, selecting, using, identifying and processing ) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo). Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). 	Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
 	Step 2B: The claim does not include additional elements that are sufficient to
amount to significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the additional elements of user equipment device, non-transitory computer readable storage media, communications network, network platform, and processor, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
 	“Generic computer implementation” is insufficient to transform a patent-ineligible
abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201
(Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending
conventional steps specified at a high level of generality” to an abstract idea does not make that
idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo,
132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or
user interface do not alone transform an otherwise abstract idea into patent-eligible subject
matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P.,
773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a
meaningful limitation to the abstract idea because they would be generic computer functions in
any computer implementation. Thus, taken alone, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). Looking at the
limitations as an ordered combination adds nothing that is not already present when looking at
the elements taken individually. There is no indication that the combination of elements
improves the functioning of the computer or improves any other technology. Their collective
functions merely provide generic computer implementation.
 	The Examiner notes simply implementing an abstract concept on a computer, without
meaningful limitations to that concept, does not transform a patent-ineligible claim into a patenteligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing
Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does
not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d
1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the
prohibition against patenting an abstract principle “cannot be circumvented by attempting to
limit the use of the [principle] to a particular technological environment” (See Accenture, 728
F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally
merely limiting the field of use of the abstract idea to a particular existing technological
environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120
U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294;
Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells
Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc.,
765 F.3d 1350, 1355 (Fed. Cir. 2014). 	Applicant herein recites a general purpose computer and general purpose
computing components (as evidenced from page 11] of the applicant’s specification for example, “The UED 106 may be embodied in a television, a set top box, a computer, or a mobile
10 device such as a telephone or tablet, among other things..”
             Thus, taken individually and in combination, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). (i.e. “PEG”
Step 2B=No) 	As such, the analysis of dependent claims 2-8, 11-13, 15, 16, 18-24, and 26-29 results in the claims “reciting” an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), the claims do not recited additional elements that integrate the exception into a practical application (i.e. “PEG” Revised Step 2A Prong Two=Yes) the additional elements do not amount to an inventive concept (significantly more) other than the above-identified judicial exception (the abstract idea). (i.e. “PEG” Step 2B=No). 	Thus, based on the detailed analysis above, claims 1 - 8, 11 - 16, and 18-29 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 4, 6-8, 11 - 16, and 18-29   is/are rejected under 35 U.S.C. 103 as being unpatentable over Flatt et al. (US 2012/0272265) in view of Els et al. (US 2015/0332349)
 	Claim 1 and 14: Flatt discloses a method for use in pacing the delivery of assets in a communications network, comprising:
 	providing a pacing system for pacing said delivery of said assets in said communications
network, said pacing system including one or more processors executing logic for:
	selecting a first asset delivery request and  for consideration, where the asset delivery request includes impression information concerning a desired number of impressions for a first asset and an associated first campaign and first campaign timeframe information concerning a  first campaign duration of said first campaign;;(see for example [0031] When generating schedules for each new day, the associated method causes the system to meet, or at least attempt to meet, ultimate impression delivery goals for each campaign, and also approximately meet daily pacing requirements for each campaign, also see [0033, 0036, 0037]) 	selecting a first time period for analysis, wherein said first time period is a defined
portion of said first campaign duration: ([0040], discloses to calculate the pacing scale factor, the data from some prior range of days of scheduling this campaign can be used.)
 	based on said first time period, identifying a set of second asset delivery requests for
consideration, each of said second asset delivery requests being active at said first time period;
and (see for example [0090], discloses a multi-level linear-time based model for pacing may be used or second, a non-linear model may be used. The multi-level method may be used to satisfy requests by an asset provider for irregular delivery. As an example, an asset provider may request that on a weekly basis 50% of their impressions be provided on Fridays and/or, another asset provider may request that 50% of their impressions be delivered between 8 am and 4 pm and the remainder delivered between 4 pm and midnight in an overall context of weekly delivery targets.) 
 (see for example [0039-0041, and 0044])
 	using the base delivery separation time to pace the successive delivery of the first asset at each said user equipment devices of said  set of user equipment devices.(see for example [0090 and 0091]) 	transmitting an initial base delivery separation time value to each said user equipment device of said set of user equipment devices;[0030] 	monitoring an actual delivery parameter for said first asset across said set of user
equipment devices, wherein said monitoring comprises receiving delivery reports concerning
asset delivery from at least a portion of said set of user equipment devices:[0019, 0073, 0074] and 	 selectively adjusting said base delivery separation time based on said monitored actual
delivery parameter.[0019]  	transmitting said adjusted base delivery separation time value to each said user equipment device of said set of user equipment devices. [0085]
 	But does not explicitly disclose  determining, for said first asset delivery request, pacing information relating to a base delivery separation time wherein, for each user equipment device of a set of user equipment devices, the effective time separation between successive deliveries of said first asset is a function of a first portion, based on the base delivery separation time, having a first length that is controllable by said pacing system, and a second portion, based on a selection process for selecting among assets available for delivery at said first time period, wherein a second length of said second portion is affected by a number of factors including the relative probabilities of selection as between said assets available for delivery; 	However Els discloses determining, for said first asset delivery request, pacing information relating to a base delivery separation time wherein, for each user equipment device of a set of user equipment devices, the effective time separation between successive deliveries of said first asset is a function of a first portion, based on the base delivery separation time, having a first length that is controllable by said pacing system, and a second portion, based on a selection process for selecting among assets available for delivery at said first time period, wherein a second length of said second portion is affected by a number of factors including the relative probabilities of selection as between said assets available for delivery;( see for example [0041, 0042, 0044) 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, was made to modify Flatt to determining, for said first asset delivery request, pacing information relating to a base delivery separation time wherein, for each user equipment device of a set of user equipment devices, the effective time separation between successive deliveries of said first asset is a function of a first portion, based on the base delivery separation time, having a first length that is controllable by said pacing system, and a second portion, based on a selection process for selecting among assets available for delivery at said first time period, wherein a second length of said second portion is affected by a number of factors including the relative probabilities of selection as between said assets available for delivery, in order to satisfy the number of desired impressions. (Els abstract) 
 	Claim 2: Flatt and Els disclose the method of Claim 1, Flatt discloses wherein said second asset delivery requests involves requests to deliver assets that overlap said time period. [0062]

 	Claim 3, 16: Flatt and Els disclose the method of Claim 1, Flatt discloses wherein said second asset delivery requests include requests for delivering assets that are stored at a location of a user equipment device. [0080]

 	Claim 4, 17: Flatt and Els disclose the method of Claim 1, Flatt discloses wherein said desired number of impressions comprises a total number of deliveries, across at least said communication network, for said first asset that is requested by an asset provider. [0011, 0015]

 

 	Claim 6, 19: Flatt and Els disclose the method of Claim 1, Flatt discloses wherein said base delivery separation time defines a period of time after delivery of said first asset by said first user equipment device where said first asset is unavailable for delivery by said first user equipment device. [0085]

 	Claim 7, 20: Flatt and Els disclose the method of Claim 1, Flatt discloses wherein said base delivery separation time defines a period of time after delivery of said first asset to a first network user where said first asset is unavailable for delivery to said first user. [0085 and 0086]

 	Claim 8, 21: Flatt and Els disclose the method of Claim 1, Flatt discloses said method of Claim 1, wherein, with respect to said second portion, each active asset that is available for delivery in connection with a first asset selection event has an equal probability of being selected for said first asset selection event.. ([0016], claim 20)

 	Claim 9: Flatt and Els disclose the method of Claim 1, Flatt discloses further comprising: monitoring an actual delivery parameter for said first asset across a set of user equipment devices; [0080] and
 	selectively adjusting said first pacing system separation value based on said monitored actual delivery parameter. [0082]

 	Claim 10, 22: Flatt and Els disclose the method of Claim 9,  Flatt discloses wherein said monitoring comprises receiving delivery reports concerning asset delivery from at least a portion of said set of user equipment devices. [0080, 0086]

 	Claim 11, 23: Flatt and Els disclose the method of Claim 1, Flatt discloses wherein said adjusting comprises changing said delivery separation time provided to a first user equipment device. [0082]

 	Claim 12, 24: Flatt and Els disclose the method of Claim 11, Flatt discloses wherein said adjusting comprises changing said delivery separation time provided to all of said set of managed user equipment devices. [0082 and 0083]

 	Claim 13: Flatt and Els disclose the method of Claim 1, Flatt discloses wherein said second time component relates to an expected amount of time between when said first asset becomes active due to passage of the first pacing system delay value and when said first asset is selected for delivery. ([0039-0041])
 	Claim 15: Flatt and Els disclose the apparatus of Claim 14, Flatt discloses wherein said set of assets comprises assets that are accessible by said user equipment device.  [0080]
	Claim 18: Flatt and Els disclose the method of Claim 1, Flatt discloses wherein said time period comprises one of a defined campaign time period of an asset provider of said campaign for said first asset and a subset of said campaign time period used for monitoring campaign progress. [0071]

 	Claim 25: Flatt and Els disclose a method for use in administering the supply of asset delivery requests accepted in a communications network environment where the cumulative capacity to satisfy such requests is uncertain, comprising:
 	receiving, at a network platform, a proposed asset delivery request, said asset delivery request concerning delivery of at least one asset to users of said communications network during a proposed asset delivery time period; [0031]
 	accessing, at said platform, a set of accepted asset delivery requests, each concerning delivery of one or more assets to users of said communications network during at least a portion of said proposed asset delivery time period, each of said accepted asset delivery requests and said proposed asset delivery request having delivery parameters including at least an aggregate delivery target regarding a desired number of deliveries of a particular asset and a delivery time period for satisfying said desired number of deliveries; ( [0033, 0036, 0037])  	establishing a framework for pacing the delivery of assets in said communications network so as to achieve a pacing objective while satisfying the delivery parameters of asset delivery requests under consideration, said framework providing base time separation values, each concerning a time separation between successive deliveries of a given asset to a given user, for use in pacing asset delivery; [0039-0041, 0044]  	applying said framework to the proposed combination of said set of asset delivery requests and said proposed asset delivery request to obtain projected base time separation values for the proposed combination; [0060 and 0061] and
 	making a determination regarding administration of asset delivery requests based on said projected base delivery separation time values; and using said determination to control processing of said asset delivery request at said platform, by one of rejecting said proposed asset delivery request and modifying or canceling at least one of said accepted delivery request. [0093]  but does not explicitly disclose using said revised set of accepted asset delivery requests to control delivery of said at least one asset to said users of said communications network during said proposed asset delivery time period by transmitting actual base separation time values to said users. 	However Els discloses using said revised set of accepted asset delivery requests to control delivery of said at least one asset to said users of said communications network during said proposed asset delivery time period by transmitting actual base separation time values to said users. [0049 and 0050] 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, was made to modify Flatt using said revised set of accepted asset delivery requests to control delivery of said at least one asset to said users of said communications network during said proposed asset delivery time period by transmitting actual base separation time values to said users in order to satisfy the number of desired impressions.  
 	Claim 26: Flatt and Els disclose the method of Claim 25,  Flatt discloses wherein said determination involves determining that said communications network cannot satisfy all of the delivery parameters of said proposed combination. [0049]

 	Claim 27: Flatt and Els disclose the method of Claim 26, Flat discloses wherein said determination is based on comparing said projected base time separation values to a threshold. [0041-0043]

 	Claim 28: Flatt and Els disclose the method of Claim 27, Flat discloses wherein one of said threshold is based on a minimum time  separation specified in an asset delivery request of said proposed combination.[0049]

 	Claim 29: Flatt and Els disclose the method of Claim 27, Flatt discloses wherein said threshold is zero. [0041-0043]
 
Response to Arguments
Applicant's arguments filed August 1, 2022 have been fully considered but they are not persuasive.  	The applicant argues in regards to the 35 U.S.C 101 rejection, that the claims are not directed to advertising but relates to a control mechanism for pacing the delivery of addressable assets. The Examiner respectfully disagrees, as the applicant has stated the addressable assets are advertising. The concept of the claims are directed to determining pacing for addressable assets(e.g. advertising),  for a desired number of impressions for said addressable assets.  The applicant’s specification on page 7 states, A common form of assets for which such campaigns are designed is advertisements, and especially advertisements for broadcast or multicast networks or campaigns that are fulfilled at least in part through asset 10 deliveries in such networks” Also at page 8, “For example, an asset may be targeted to an individual, a UED, or a household based on demographics, interests, location, or any other information that is deemed (e.g. by an asset provider) useful for targeting assets. In many 25 cases, only a portion of the asset delivery opportunities are available for delivery of addressable assets, e.g., addressable advertising breaks or addressable spots within breaks..”  Also by the applicant’s own admission in the applicant’s remarks “ Furthermore the control mechanism for pacing, is not an abstract idea, however is considered a specific improvement to the abstract idea. An improved abstract idea, is still an abstract idea.  Furthermore in regards to the argument that the content of the addressable asset is irrelevant because the asset could be a commercial, public service announcement, etc. and is patentable. The Examiner respectfully disagrees, there are several decided court cases that are directed to the analysis and providing of information. Thus it is not so much that the content of the information is abstract but the combination of steps recites an abstraction…:an idea having no particular concrete of tangible form.”  The applicant’s claims are directed (in summary) selecting and sending a plurality of information at various times, based on a delivery separation time in order to fulfill a request for a desired number of impressions. The claims are merely directed to an idea of how/when information is transmitted. See MPEP 2106.04(a)(2) section B “An example of a claim reciting advertising is found in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-15, 112 USPQ2d 1750, 1753-54 (Fed. Cir. 2014). The patentee in Ultramercial claimed an eleven-step method for displaying an advertisement (ad) in exchange for access to copyrighted media, comprising steps of receiving copyrighted media, selecting an ad, offering the media in exchange for watching the selected ad, displaying the ad, allowing the consumer access to the media, and receiving payment from the sponsor of the ad. 772 F.3d. at 715, 112 USPQ2d at 1754. The Federal Circuit determined that the "combination of steps recites an abstraction—an idea, having no particular concrete or tangible form" and thus was directed to an abstract idea, which the court described as "using advertising as an exchange or currency”  The claims are also similar in concept to  Electric Power Group v. Alstom, in that the claims are directed selecting data, analyzing data and displaying certain results based on the analysis. 	The applicant further argues the 101 rejection by stating, “the claims encompass significantly more than any abstract idea. For example, the claimed subject matter defining the active feedback-based control system — transmitting an initial separation value, monitoring actual delivery based on receiving reports, and transmitting an adjusted separation value — is not subject matter that could be performed mentally or using a pen and paper. These are significant steps to integrate the subject matter into a practical application; a feedback-based control system for pacing delivery of addressable assets in a network.” The Examiner respectfully disagrees, it is not the claims that are considered significantly more but the additional elements. The applicant has not provided any arguments as to how the additional elements are significantly more than the abstract idea. The applicant also has stated that claimed subject matter is integrated into a practical application. However, has not provided any evidence or arguments as to how the claims are integrated into a practical application. Thus this argument is moot.  	Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
The applicant’s claims do not appear to have any limitations that are indicative of integration into a practical application. Thus the 35 U.S.C 101 rejection is maintained.  	Applicant’s arguments with respect to claim(s) 1 – 4, 6-8, 11 - 16, and 18-29   have been considered but are moot due to the updated rejection above.
 	As stated in the previous office action, the applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references and are directed to the newly proposed amendments which have been addressed with the combination of Flatt and the newly added prior art of Els. 	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., competing assets) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, assuming the applicant means “contending assets” as disclosed on page 33 of the specification, the relative probability for each asset appears to be based on a uniform or equal probability which according to page 3 of the applicant’s specification means that every asset is given the same probability. Thus, the relative probability factor would appear to have no affect on the second length and as such is given little if any patentable weight.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/John Van Bramer/Primary Examiner, Art Unit 3621